Citation Nr: 0522874	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  99-11 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 until 
February 1956 with no combat service. 
 
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision from the 
Department of Veterans Affairs (VA) regional office (RO) in 
New York, New York, which determined that new and material 
evidence had not been received to reopen the claim for 
service connection for a nervous condition.

Procedurally, the issue of service connection for a nervous 
condition has been previously decided.  By rating decision in 
August 1982, VA denied the veteran's original claim for 
service connection for a nervous disorder.  The veteran 
appealed that decision to the Board, who in January 1984, 
also concluded that service connection for a nervous disorder 
was not warranted.  The veteran did not appeal the decision 
of the Board.   In September 1989, he applied to reopen the 
claim again, which the RO denied by a rating decision in 
October 1990; the veteran perfected an appeal.  The Board 
denied his application by its decision in October 1996; the 
veteran did not file an appeal.  


FINDINGS OF FACT

1.  A Board decision in October 1996 denied the veteran's 
application to reopen a claim for service connection for a 
psychiatric disorder.

2.  Some of the evidence received since the October 1996 
Board decision pertinent to the application to reopen the 
claim for service connection for a psychiatric disorder is 
not cumulative and redundant in nature and is either, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to finally decide the 
merits of the claim.

CONCLUSIONS OF LAW

1.  The October 1996 Board decision denying the veteran's 
application to reopen a claim for service connection for a 
nervous disorder is final.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100 (1996).

2.  Evidence since the October 1996 Board decision denying an 
application to reopen a claim for service connection for a 
psychiatric disorder is neither new nor material; 
accordingly, the claim for service connection is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).                 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

In the present case, the Board reopens the claim for service 
connection for a nervous disorder.  Under this circumstance, 
which is only of benefit to the claim, there is no prejudice 
to the veteran in adjudicating the application to reopen 
without further discussion of the VCAA.  Bernard v. Brown, 4 
Vet. App. 384 (1993).   



FACTUAL BACKGROUND

As noted in the introductory remarks, the veteran filed an 
application to reopen the claim for service connection for a 
nervous disorder in September 1989.  After the RO denied the 
claim to reopen and the veteran's appeal, the Board concurred 
with the RO's finding that no new and material evidence had 
been received to reopen the claim for service connection of a 
nervous disorder.  The Board noted in its decision that 
additional evidence merely confirmed a current psychiatric 
illness; it did establish any relationship between a current 
diagnosis of a psychiatric disorder and  service.
 
At the time of the October 1996 Board decision, the record 
included a February 1956 report of the veteran's separation 
physical examination, a May 1963 letter from D.M., M.D., a 
January 1981 report of a VA examination, the veteran's sworn 
testimony from a June 1982 RO hearing, an award certificate 
from the Social Security Administration (SSA) with 
miscellaneous SSA records, the veteran's sworn testimony from 
a March 1991 RO hearing, and numerous responses from the 
National Personnel Records Center (NPRC) addressing various 
requests from the RO for records and information, a copy of 
SR 600-145-11. 

A report of a separation examination includes a normal 
psychiatric evaluation of the veteran.  An annotation states 
that the veteran "Was under observation in a mental 
institution for 18 days, - last November (1955) in Ft. Knox.  
No abnormalities noted."  Dr. D.M.'s March 1963 letter 
reflected that the veteran had undergone a psychiatric 
examination by the VA in January 1963 and the diagnosis was 
schizophrenic reaction.  The January 1981 report of a VA 
examination of the veteran disclosed a diagnosis of 
schizophrenia, paranoid type.  Correspondence from NPRC dated 
in January 1981 states no medical records were on file 
pertaining to the veteran; it also indicated "fire related" 
service (i.e., the veteran's service medical records were 
probably destroyed in the fire that occurred at the National 
Personnel Records Center in 1973).

The veteran's personal hearing testimony indicated that after 
his daughter died during service, he became crazy, very 
nervous, and "fight every day" and he needed to talk to 
someone.  He was unable to communicate because of a language 
barrier, but did speak with a Spanish-speaking soldier, to 
whom he stated that he was going to get his rifle and start 
killing people if nobody took care of him.  He was placed in 
jail and then in a psychiatric facility.  A psychiatrist came 
to see him, but he could not understand Spanish and could not 
communicate with the veteran.  At the time the veteran was 
hearing voices that were telling him to leave or he would be 
killed, or he would kill someone.  After the veteran was 
released from active duty he saw an unidentified private 
doctor in Puerto Rico, but was unable to get help at the VA.  

Correspondence from NPRC dated in September 1982 reiterates 
that the veteran was a fire related case and no medical 
records were on file at NPRC.  

Correspondence from November 1982 states that physical 
examinations cannot be reconstructed and Army S/Rs were 
discontinued in April 1953.  The month or season and the year 
of treatment were requested to search their records.  

SSA records show that the veteran had been awarded benefits 
beginning November 1986 and he was first entitled to benefits 
in September 1984.  

Correspondence from NPRC dated in May 1990 indicates its 
search for pertinent records from the Surgeon General's 
Office was negative.  NPRC reiterated that the veteran's case 
was fire related and no records were at NPRC.  A NA 13055 
form was attached for completion and return.  The RO 
resubmitted a request for records in June 1990 with a 
completed NA Form 13055.  In reply in October 1990, NPRC 
indicated that it conducted a search of medical records of 
Company I, 11th Armed Cavalry Regiment from June 15, 1955, 
when the veteran joined through February 7, 1956, when the 
veteran was reassigned to a unit at Fort Dix, New Jersey, 
which was negative.  The search indicated that the 93rd 
Evacuation Hospital in November 1955 did not have a 
"D.O.P."  The morning reports indicated that on November 
23, 1955, the veteran was transferred from duty to the 93rd 
Evacuation Hospital, Exercise Sage Brush, Fort Polk, 
Louisiana, where he stayed approximately one week, and then 
transferred to the U.S. Army Hospital at Fort Knox, Kentucky, 
where he was on medical hold until December 15, 1955, when 
the veteran officially returned to duty.  
In March 1991, A.H., a VA social worker, wrote a statement on 
the veteran's behalf, describing his history of psychiatric 
problems beginning in the Army in 1955.  She referenced the 
veteran's hospitalization for 18 days in service for violent 
paranoid behavior and his continuing problems since then.  
She noted that he had been in and out of outpatient care and 
was currently receiving treatment with a current diagnosis of 
paranoid disorder with explosive features medications.

The veteran testified in March 1991 that the onset of his 
nervous condition was in service after the death of his 
daughter in 1955.  He described the events pertaining to 
symptomatology and inpatient treatment following his 
daughter's death.  He further testified that he received 
electric shock treatment and was placed in a straight jacket, 
and he recalled an arrest after he left the service.

Upon the request of the veteran's representative, SR 600-145-
11 was associated with the file.  This regulation dictates 
the procedure for transfer and assignment of patients to/from 
Army hospitals.

An October 1992 letter from the RO addressed to the Army 
Reserve Unit, Company I, 11th Armed Cave Regiment, Fort Knox, 
Kentucky, was returned with the annotation "No Such Unit."  
Correspondence from NPRC dated in January 1993 reiterates the 
unavailability of the veteran's medical or clinical records, 
and the impossibility of reconstructing the records.  
Correspondence from NPRC dated in June 1993 indicates it 
completed a search of Company I, 11th Armed Cave Regiment as 
shown on NA Form 13055, and found no reference to a man being 
sick, injured, or hospitalized.  NPRC further stated that it 
searched morning reports again and had previously provided 
the results of that search.  Correspondence from NPRC dated 
in October 1993 stated that no records pertaining to the 
veteran were located at NPRC and if a record was at NPRC on 
July 12, 1973, it may have been destroyed in the fire on that 
date.

In response to requests from the RO for pertinent treatment 
records from 1960 and 1963, Kings County Hospital responded 
in letters dated in March and April 1995.  In both replies, 
Kings County Hospital indicated that it is required to retain 
records for six years only and may then destroy them.

The veteran indicated on a letter received in September 1995 
that he had no service medical records in his possession.

Since the October 1996 Board decision the RO has associated 
the following additional evidence with the file relating to 
the service connection claim for a psychiatric disorder: a 
statement from L.D., M.D. dated in October 1996, sworn 
testimony from a November 2003 RO hearing, VA outpatient 
records from May 1996 through March 2004, and sworn testimony 
from a May 2005 Board videoconference hearing.
 
Dr. D's statement indicates that the veteran has been in 
treatment at the VA outpatient clinic since the early 1980's.  
The veteran reported to him a medical history of being 
hospitalized for 18 days because he felt that people did not 
like him.  He reported that he was hostile to his superiors 
and that he heard voices while he was hospitalized that told 
him to harm others and that others would harm him.  The 
veteran reported that there were no Spanish speaking medical 
personnel to examine him or assist with treatment.  Dr. D 
stated that the veteran is currently paranoid and his present 
condition is similar to his condition in service.  He 
requested reconsideration of the veteran's claim for service 
connection.
 
The veteran's sworn testimony from a November 2003 RO hearing 
reiterates prior testimony regarding the death of the 
veteran's daughter and the onset of symptoms in 1955, and his 
inability to communicate.  (Transcript (T. at p. 4)  His 
testimony also indicates that the onset of his symptoms was 
triggered, in part, by a murder-suicide involving his English 
teacher  (T. at pp. 5-6) and seeing a big snake while in the 
jungle (T. at p. 7)  After service he returned to Puerto Rico 
and began drinking.  The veteran claimed that he went to jail 
twice for the attempted murder of his wife and children, but 
was released after a few days.  (T. at pp. 6,8)  He was 
advised to go see a psychiatrist after the incident.  He went 
to the VA after the incident in 1980 and has been treated at 
VA ever since, but he had no treatment before that time.  (T. 
at p. 9)

VA outpatient records reflect that the veteran has been 
followed in the Mental Health Clinic for such complaints as 
depression, anxiety, hearing voices, persecutory delusions, 
and insomnia.  Treatment has primarily been through 
medication, including Mellaril, Trazadone, Restoril, Prozac, 
Zyprexa, Olanzepine, Remeron, Seroquel, Celexa, and Ambien.  
Mental health treatment notes show a past medical history of 
schizophrenia and a current diagnosis of depression with 
psychosis.

The veteran's representative read a written statement on the 
veteran's behalf, which referred to the veteran's inpatient 
treatment at Fort Knox during active service and at King's 
County Hospital after his separation from service.  The 
representative reiterated prior testimony and statements from 
the veteran regarding the onset of his symptom of hearing 
voices.  She also discussed the circumstances of his 
hospitalization at Fort Knox, the chronology of his post-
service psychiatric treatment, the cursory nature of his 
separation physical examination.  Actual sworn testimony was 
very brief, indicating only that the veteran had no 
psychiatric symptoms prior to entering service (Video 
Transcript (V.T.) at p. 4), that he was hospitalized at Fort 
Knox while in service (V.T. at p. 5), and that the 
medications he received there did not help.  (V.T. at p. 6)  

LAW AND REGULATIONS

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that in 
order to reopen a previously and finally disallowed claim 
there must be 'new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  

If new and material evidence has been received with respect 
to a claim, which has become final, then the claim is 
reopened and decided on a de novo basis.  38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

The Board notes that 38 C.F.R. § 3.156(a), which defined 
"new and material" evidence, was amended in August 2001.  
The amendment is applicable to claims filed on or after 
August 29, 2001 with respect to the standard for reopening 
claims contained in § 3.156(a).  The amendment is not 
applicable in this case because the veteran filed his current 
application to reopen a claim for service connection for a 
psychiatric disorder in November 1996.

The former and more favorable version of 38 C.F.R. § 3.156(a) 
provides as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially on the specific matter 
under consideration, which is neither 
cumulative nor redundant and which is, by 
itself or in combination with other 
evidence, so significant that it must be 
considered in order to fairly decide the 
merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

For the limited purpose of determining whether new and 
material evidence has been submitted in the instant case, the 
Board will assume that the evidence submitted by and on 
behalf of the claimant must be presumed to be credible.  King 
v. Brown, 5 Vet. App. 19 (1993).  The exceptions to this 
presumption are where the evidentiary assertion is inherently 
incredible or when the facts asserted are beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1994).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  To demonstrate a 
chronic disease in service, a combination of manifestations 
must be shown that is sufficient to identify the disease 
entity and there must be sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2004).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).   Service connection for psychosis may 
be presumed when it is manifested to a degree of 10 percent 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

ANALYSIS

A review of the record indicates that new and material has 
been presented to reopen the veteran's claim for service 
connection for a psychiatric disorder.  Although much of the 
evidence received since the October 1996 Board decision is 
redundant  in nature, particularly much of the veteran's 
testimony presented at RO and Board personal hearings, the 
additional evidence also includes a medical opinion from a 
private physician in October 1996 that suggests a link 
between the veteran's current psychiatric illness and 
service.  While this opinion is of diminished probative value 
as it appears to be based upon the veteran's history rather 
than a review of the record (see, e.g., Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993)), the veteran 's separation examination, while 
negative for any pertinent abnormal objective findings, does 
include the notation that he was hospitalized during service 
for psychiatric evaluation.  Moreover, aside from the report 
of a separation examination, the veteran's service medical 
records (to include the records pertaining to the in-service 
psychiatric hospitalization) are not on file and are presumed 
to be unavailable due to a fire.  The Court has held that in 
cases where records once in the hands of the Government are 
lost, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  While the case law does not lower the 
legal standard for proving a claim for service connection, it 
does increase the Board's obligation to evaluate and discuss 
in its decision all of the evidence that may be favorable to 
the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

In view of the foregoing, the Board finds that the medical 
opinion that suggests a link between the veteran's current 
psychiatric disorder and service bears directly and 
substantially on the specific matter under consideration, it 
is neither cumulative nor redundant and, by itself or in 
combination with other evidence, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  As new and material evidence has been received, 
the claim for service connection for a psychiatric disorder 
is reopened.  38 C.F.R. § 3.156 (2001).


ORDER

New and material evidence has been received to reopen the 
claim for service connection for a psychiatric disorder; the 
appeal is granted to this extent only.


REMAND

As the decision above reopens the claim for service 
connection for a psychiatric disorder and the RO did not 
adjudicate the claim on the merits, the Board must remand the 
claim for the RO's de novo review.  See e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993). Further development of the 
reopened claim is indicated, however, before a review on the 
merits.

As noted above, the medical opinion that was submitted in 
support of the veteran's application to reopen his claim for 
service connection for a psychiatric disorder, while 
sufficient to meet the new and material standard applicable 
in this case, was apparently not based upon a review of the 
record, to include the only service medical record on file, a 
report of the veteran's separation examination, which 
included a normal psychiatric assessment.  However, it was 
noted on that same report that the veteran was hospitalized 
for approximately 2 1/2 weeks for psychiatric observation.  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient or of doubtful 
weight or credibility, the Board is always free to supplement 
the record by seeking an advisory opinion or ordering a 
medical examination.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  The Board is of the opinion that a 
psychiatric evaluation is warranted that includes an opinion 
regarding the nature, etiology and approximate onset date of 
any psychiatric disorder that may be currently present.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The RO should ensure that all notification and development 
actions required by the Veterans Claims Assistance Act of 
2000 (VCAA) are fully satisfied.   
	
Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for service 
connection for a psychiatric disorder and 
of the impact of the notification 
requirements on the claim.  The veteran 
should further be requested to submit all 
evidence in his possession that pertains 
to his claim.

2.  The RO should arrange for the veteran 
to be afforded a VA psychiatric 
examination for the purpose of 
determining whether he has a psychiatric 
disability that is linked to service.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  

Following a review of the relevant 
medical and psychiatric evidence in the 
claims file (to include the report of a 
separation examination noting the 
veteran's in-service hospitalization for 
psychiatric observation and the October 
1996 statement from L.D., M.D.), 
obtaining a relevant history from the 
veteran, the mental status examination 
and any tests that are deemed necessary, 
the psychiatrist is asked to opine 
whether it is at least as likely as not 
(50 percent or more probability) that 
any psychiatric disorder that may 
currently be present began during or is 
causally linked to any incident of 
service, to include the hospitalization 
for psychiatric observation.

The examiner is also asked to provide a 
rationale for any opinion expressed.  If 
the psychiatrist cannot answer the nexus 
question without resort to speculation, 
he or she should so indicate.  

3.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  The RO should then adjudicate the 
claim for service connection for a 
psychiatric disorder on a de novo basis.  
If the claim remains denied, the 
appellant and his representative should 
be furnished an appropriate Supplemental 
Statement of the Case, and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


